 1   Sheri M. Thome, Esq.
     Nevada Bar No. 008657
 2   I-Che Lai, Esq.
     Nevada Bar No. 12247
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 4   Las Vegas, Nevada 89101
     Telephone: (702) 727-1400
 5   Facsimile: (702) 727-1401
     sheri.thome@wilsonelser.com
 6   i-che.lai@wilsonelser.com
     Attorneys for Defendant Las Vegas Valley Water District
 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
     LINDA BUNDY;                                        Case No. 2:17-cv-02936-RFB-(PAL)
10
                            Plaintiff,
11
         v.
12
     LAS VEGAS VALLEY WATER DISTRICT;
13   DOE INDIVIDUALS I through X, inclusive;
     and ROE CORPORATIONS I through X,
14   inclusive,

15                          Defendant.
16

17                  STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE
18                           MOTIONS FOR SUMMARY JUDGMENT ONLY
19                                               (First Request)
20            Plaintiff Linda Bundy and Defendant Las Vegas Valley Water District (the “District”) hereby
21   submit the following Stipulation to Extend Deadline to File Motions for Summary Judgment Only.
22   This is the first request to extend the dispositive motion cut-off date, but the third request to extend a
23   deadline in the scheduling order.
24            The present and proposed deadlines are set forth in Section D below. The extension is
25   necessary to accommodate the court reporter’s delay in preparation of deposition transcripts and the
26   upcoming holidays.
27
28

     1390492v.1
 1   A.      DISCOVERY COMPLETED TO DATE

 2           The Rule 26(f) conference was held on March 26, 2018. Following the Rule 26(f)

 3   conference, the proposed Discovery Plan and Scheduling Order was filed on April 16, 2018 and

 4   approved by this Court that same day. After the court’s approval of the Discovery Plan and

 5   Scheduling Order, the parties exchanged initial disclosures.

 6           On April 17, 2018, the District propounded interrogatories and requests for production on

 7   Plaintiff. Plaintiff served her written responses to interrogatories on June 4, 2018 and written

 8   responses to requests for production on June 6, 2018. Based upon those responses, LVVWD served

 9   third-party discovery requests (through subpoenas and authorizations) to Plaintiff’s employers and

10   medical providers and the IRS for Plaintiff’s employment, medical, and tax records. To date, the

11   District has served ten supplements to its initial disclosures with these and other documents. The

12   District disclosed two experts—Rich Wright and John Hagopian—on July 2, 2018.

13           On August 28, 2018, Plaintiff propounded her first set of Interrogatories and Requests for

14   Production on the District, to which the District responded on September 28, 2018.

15           To date, Plaintiff has deposed two of the District Rule 30(b)(6) witnesses, Mary Madden and

16   Jerry Keating. The District has deposed Plaintiff.

17   B.      DISCOVERY THAT REMAINS TO BE COMPLETED

18           Discovery has closed. The purpose behind this stipulation is to extend the dispositive motion
19   cut-off date by three weeks.

20   C.      REASONS WHY DEADLINE WAS NOT SATISFIED/GOOD CAUSE FOR

21           REQUEST

22           The deadline for filing dispositive motions is November 28, 2018. Discovery closed on

23   October 29, 2018. On November 13, 2018, less than 21 days before the dispositive motion deadline,

24   the reporter who administered and recorded the deposition of Jerry Keating reported to the parties

25   that she misplaced the deposition exhibits. The parties provided replacement exhibits on November

26   14, 2018. The lost exhibits prevented the reporter from completing the transcript and providing the
27   transcript to the parties for their use in support of dispositive motions. The parties are awaiting the
28
                                                  Page 2 of 4
     1390492v.1
 1   finalization of the deposition transcripts and need additional time to assess and prepare dispositive

 2   motions. Additionally, with the upcoming holidays, the parties anticipate some difficulty marshalling

 3   evidence from various witnesses to support dispositive motions. As a result, the parties could not

 4   request the extension more than 21 days before the expiration of the dispositive motion deadline, and

 5   more time is requested to accommodate the filing of dispositive motions.

 6   D.      PROPOSED DISCOVERY SCHEDULE

 7           Pursuant to LR 26-4, the parties propose to extend the current deadlines and jointly submit

 8   the following to the Court:

 9           1. Discovery Cut-Off Date: Discovery is closed. The parties do not seek an extension of

10                this deadline.

11           2. Deadline for Amending Pleadings or Adding Parties: The deadline for amending

12                pleadings has passed. The parties do not seek an extension of that deadline.

13           3. Rule 26(a)(2) Disclosures: Discovery is closed. The parties do not seek an extension of

14                this deadline.

15           4. Dispositive Motions. The current deadline for filing dispositive motions is November 26,

16                2018. The parties propose to extend such deadline by three weeks, which will make the

17                new deadline for filing dispositive motions December 17, 2018.

18           5. Interim Status Report: The deadline to file the Interim Status Report was July 2, 2018.
19                Since that date has now passed, the parties do not seek an extension of the deadline to file

20                the Interim Status Report.

21           6. Pre-Trial Order. The current deadline to file the Joint Pretrial Order is November 28,

22                2018, unless otherwise suspended under LR 26-1(b)(5). The parties propose to extend

23                this deadline by 21 days, which will make December 19, 2018 the new deadline to file

24                the Joint Pretrial order. In the event dispositive motions are filed, the deadline for filing

25                the joint pre-trial order shall be suspended until 30 days after the decision on the

26                dispositive motions or until further order of the court.
27   //
28
                                                     Page 3 of 4
     1390492v.1
 1           IT IS SO STIPULATED.

 2   Dated this 16th day of November, 2018.           Dated this 16th day of November, 2018.
 3   CALLISTER & ASSOCIATES                           WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
 4

 5   /s/ Matthew Q. Callister___     ______           _/s/ Sheri Thome_______________________
     Matthew Q. Callister                             Sheri M. Thome
 6   Nevada Bar No. 1396                              Nevada Bar No. 8657
     Mitchell S. Bisson                               I-Che Lai
 7   Nevada Bar No. 11920                             Nevada Bar No. 12247
     330 East Charleston Boulevard, Suite 100         300 South Fourth Street, 11th Floor
 8   Las Vegas, NV 89104                              Las Vegas, Nevada 89101
     Telephone: (702) 333-3334                        Telephone: (702) 727-1400
 9   Attorneys for Plaintiff                          Attorneys for Defendant Las Vegas Valley Water
                                                      District
10

11

12
                                                IT IS SO ORDERED.
13
                                                _____________________________________
14
                                                UNITED STATES MAGISTRATE JUDGE
15

16                                                     November 20, 2018.
                                                DATED: ______________________________
17

18
19

20

21

22

23

24

25

26
27
28
                                                Page 4 of 4
     1390492v.1
